The court’s verdict was based on legally sufficient evidence. We have considered and rejected defendant’s sufficiency arguments concerning the elements of each of the crimes at issue. In particular, the evidence establishes that defendant operated a fraudulent immigration services business (Da Bure). Defendant obtained money in exchange for promised services that he knew he could not provide, and that he had no intention of providing. The evidence also established that, regardless of how the business was organized in corporate form, defendant was the central participant in the scheme and was criminally responsible for the fraudulent conduct. The People demonstrated the “common techniques, misrepresentations and omissions of material facts employed in all transactions” (People v First Meridian Planning Corp., 86 NY2d 608, 616-617 [1995]). Here, defendant and code*525fendant Chen used the same basic pattern of conduct with each of the clients addressed by the indictment. This included advertising that emphasized that Da Bure could expedite the process, representations of special relationships in the Chinese consulate as well as the USCIS, and fraudulent promises of quick results (see People v Deangelis, 186 AD2d 397 [1992], lv denied 80 NY2d 1026 [1992]; see also People v Burks, 254 AD2d 738, 739 [1998]).
Defendant abandoned his present severance argument (see People v Ortiz, 165 AD2d 675 [1990], lv denied 76 NY2d 989 [1990]). In any event, the counts of the indictment were properly joined (see CPL 200.20 [2] [b]).
We perceive no basis for reducing the sentence. Defendant’s constitutional challenge to his sentence is without merit. Concur — Tom, J.P, Andrias, Catterson, Richter and AbdusSalaam, JJ.